Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 7, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  128623-5(91)                                                                                         Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices


  DAYLE TRENTADUE, as Personal
  Representative of the Estate of
  MARGARETTE F. EBY, Deceased,
               Plaintiff-Appellee,
                                                                    SC: 128623, 128624, 128625
  v                                                                 COA: 252155, 252207, 252209
                                                                    Genesee CC: 02-074145-NZ
  BUCKLER AUTOMATIC LAWN
  SPRINKLER COMPANY, SHIRLEY
  GORTON, LAURENCE W. GORTON,
  JEFFREY GORTON, VICTOR NYBERG,
  TODD MICHAEL BAKOS and CARL
  L. BEKOFSKE, as Personal Representative
  of the Estate of RUTH R. MOTT, Deceased,
                 Defendants,
  and
  MFO MANAGEMENT COMPANY,
             Defendant-Appellant.
  _________________________________________

               On order of the Chief Justice, the motion by clients of Goldberg, Persky
  and White, P.C. for leave to file a brief amicus curiae is considered and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 7, 2006                    _________________________________________
                                                                               Clerk